   Case 19-61608-grs      Doc 246  Filed 02/20/20 Entered 02/20/20 13:09:06           Desc Main
                                   Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory Schaaf




     IN RE:                                                          CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 02/20/2020                                                              TIME: 09:00

     ISSUE:
      170 02/04/2020       Motion to Shorten Time on Motion to Appoint a Trustee or Examiner
                           Under § 1104 or to Dismiss the Cases, filed by U.S. Trustee (RE:
                           related document(s)166 Motion to Appoint Trustee filed by U.S.
                           Trustee U.S. Trustee, Motion to Appoint Examiner, Motion to Dismiss
                           Case). Hearing scheduled for 2/20/2020 at 09:00 AM at Lexington
                           Courtroom, 2nd Floor. (Attachments: # 1 Proposed Order) (Nerderman,
                           Bradley)

     DISPOSITION:
      Granted




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Thursday, February 20, 2020
                                                   (rah)
